Title: To James Madison from William Eustis, 9 October 1815
From: Eustis, William
To: Madison, James


                    (private)
                    
                        Dear Sir,
                        Hague 9th of Octor. 1815.
                    
                    By the Ship “Exchange” I send you the last Brussells papers. The inauguration of the King at Brussells was marked with splendor but appeared to want the cordiality which a welcome chief might expect to receive. The Belgians, who appear to have no national character, complain 1st that with a superior population they have only an equal vote with the Hollanders & 2ndly that they are married to the Dutch Debt. Religion with the influence of the Catholic Clergy forms the great objection to the Union. They must however submit: at least for the present. The peace of Europe, which appears to be settled or on the point of settlement, for we do not as yet see the treaty because probably it is not definitively agreed on by the Allies, cannot I fear be of long duration. The state of France alone threatens its interruption. The King is indeed restored to his authority— and one hundred & fifty thousand foreign troops are to keep the peace and secure his government. How long this will last God only knows. Judging from (not the newspapers which are of course under influence) the informations which I receive from paris, great discontent and insubordination prevail and are not confined to the Capitol. The execution of Laboydere excited strong

sensations. The delay in the trial of Ney, owing to a want (as it is said) of a sufficient number of Marshalls (by whom alone he can be tried) causes speculation. The best informed from paris (and among them Genl. W⟨al⟩ thersdorff whom I knew in the U. States, minister from ⟨Den⟩mark first to this court & at present to the court of Versailles) agree in the perturbed & unsettled state of france. The removal of the works of art, altho’ perhaps an act of justice is not calculated to appease—and if the Allies proceed as they probably will to take possession & hold a cordon of posts—if they take Lorrain & Alsace a kingdom for the Archduke Charles—levying contributions for the support of their defenders against their own worst enemies, can it last. From the reported condition of the British finances their troops may well remain in & be paid by France. The Emperor Alexander has returned with his troops—probably with a view to recover at least the provinces of Moldavia & Wallakia, which he relinquished when pressed by Bonaparte. The province of Servia is considered by the Emperor of Austria as a barrier against the Russians as well as agt the porte. The Governor of this province offered himself to the Empr of Austria who refused him from good faith to the porte with whom he was on good terms. He is now said to have offered himself to the Emperor of Russia. Should this offer be accepted, Austria will not be pleased with a Russian ally or a Russian force exactly in that point. These with all other difficulties may be amicably arranged. But Alexander has been made to feel his own strength. His legions have tasted the wheat the grapes the wines of the south. The King of Prussia has also returned leaving his hated Legions in France. The astonishing events which have taken place in that devoted country during the present year teach us to be astonished at nothing in the future—and I am prepared accordingly. To our own country the moral is obvious. I had collected a number of pamphlets describing the present state of the french nation. One of them only can conveniently be sent by this conveyance. All will be enclosed to Mr Monroe. I add with great sincerity my continued respect & esteem
                    
                        
                            William Eustis
                        
                    
                